Citation Nr: 1503185	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-35 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression.

2.  Entitlement to an initial evaluation in excess of 70 percent disabling for PTSD.

3.  Entitlement to an initial evaluation in excess of 10 percent disabling for residuals of a head injury.

4.  Entitlement to an initial evaluation in excess of 10 percent disabling for residuals of a fracture of the left 2nd and 5th fingers.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran appeared before the undersigned Veterans Law Judge at a March 2011 Travel Board hearing. 

This case was previously before the Board in June 2011.  At that time, the Board remanded the four claims on appeal and addressed additional claims that are no longer before the Board.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the Board is again remanding the claims on appeal for reasons unrelated to the previous remand, the Board shall not determine whether its previous directives have been accomplished.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Board's June 2011 remand, the Veteran underwent VA examinations and the AOJ issued a Supplemental Statement of the Case in September 2014.  In October 2014, the Veteran requested the opportunity to present testimony at a Board videoconference hearing.  In November 2014, the Veteran was informed that his case was being returned to the Board and that he may request a hearing before the Board.

Although the Veteran was provided a hearing in March 2011, the Board finds that the language of 38 C.F.R. §§ 20.703 and 20.1304 does not limit the Veteran to one hearing, whereas other regulations make explicit that a claimant is entitled to only one hearing.  See 38 C.F.R. § 20.1507 (2014) (providing that a claimant is only entitled to one hearing with regard to the Expedited Claims Adjudication Initiative-Pilot Program).  Thus, as the Veteran's request for another hearing fell within 90 days of when the Veteran was notified that his case had been returned to the Board, his hearing request should be granted.  38 C.F.R. §§ 20.700, 20.703, 20.1304(a) (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing in accordance with the procedures set forth in 38 C.F.R. §§ 20.700(a) and 20.704, as per the Veteran's request and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


